Citation Nr: 0932988	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  09-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is entitled to dependency and indemnity 
compensation (DIC) as the Veteran's surviving spouse.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1939 to April 1945.  
The Veteran died in September 2006.

The appellant seeks recognition as the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran entered into an attempted 
common law marriage in July 2005. 

 2.  The appellant and the Veteran entered into a ceremonial 
marriage on October [redacted], 2005. 

3.  The Veteran died on September [redacted], 2006.  

4.  The appellant cohabited with the Veteran continuously 
from the date of the attempted common law marriage to the 
date of the Veteran' s death.

5.  Common law marriage is not recognized in the state of 
California.

6.  At the time of the attempted common law marriage, the 
appellant was without knowledge that common law marriages are 
not recognized in California.   

7.  The common law marriage of the appellant and the veteran 
may be deemed valid, for VA purposes.


CONCLUSION OF LAW

The appellant and the veteran had a deemed valid marriage, 
for VA purposes.  38 U.S.C.A. §§ 101, 501 (West 2002); 38 
C.F.R. §§ 3.52, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim. When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim. VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating a claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2)..  In light of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

II.  Analysis of Claim 

The appellant claims entitlement to DIC benefits as the 
Veteran's surviving spouse. 

With respect to the claim of entitlement to death benefits as 
the surviving spouse of the veteran, the following VA 
regulations apply. VA death benefits may be paid to a 
surviving spouse who was married to the veteran: (1) one year 
or more prior to the veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541 
(West 2002); 38 C.F.R. §3.54 (2008).

Except as provided in § 3.52, the term "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran meets the requirements of § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and
(2) Except as provided in § 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50 (2008).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of the marriage or the 
law of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. 
§ 3.1(j)(2008).  

A valid marriage may be established by various types of 
documentary evidence together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a).

A marriage certificate on file shows that the appellant and 
the Veteran entered into a ceremonial marriage on October [redacted], 
2005 in Reno, Nevada.  The Veteran died on September [redacted], 
2006.  

The appellant contends that she and the Veteran were married 
in common law more than one year prior to his death.  She has 
indicated that she and the Veteran  held themselves out as 
husband and wife from July 2005. 

The State of California does not recognize common law 
marriage.  See Cal. Fam. Code § 300 (West 2008) (providing 
that "marriage is a personal relation arising out of a civil 
contract between a man and a woman, to which the consent of 
the parties capable of making that contract is necessary.  
Consent alone does not constitute marriage.  Consent must be 
followed by the issuance of a license and solemnization.").  
Therefore, any attempted common law marriage of the appellant 
and the Veteran is not valid under California law or for the 
purposes of 38 C.F.R. 
§ 3.1(j) and 3.50(b) (2008).  

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be "deemed valid" if:  (a) the attempted 
marriage occurred year or more before the veteran died; and 
(b) the clamant entered into the marriage without knowledge 
of the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 C.F.R. § 
3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The VA General Counsel has interpreted the term "legal 
impediment" to include the requirement of a marriage 
ceremony by a jurisdiction which does not recognize common 
law marriages.  VAOPGCPREC 58-91 (June 17, 1991).  

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
cases, such as this, the appellant must be given an 
opportunity to submit a signed statement pursuant to 38 
C.F.R. § 3.205.  The Court indicated that, if the appellant 
was unaware of the impediment, an otherwise invalid common 
law marriage could be deemed valid.  

In statements submitted in support of her claim, the 
appellant has indicated that she and the Veteran held 
themselves out as husband and wife.  The appellant submitted 
written statements from friends who indicated that the 
appellant and the Veteran presented themselves as husband and 
wife during July and August of 2005.  A statement from J.C. 
and D.C., dated in April 2007, noted that the appellant 
informed them in July 2005 that she and the Veteran were 
married.  A statement from C.R., dated in May 2007, noted 
that the appellant introduced the Veteran as her husband in 
July 2005.   

The evidence demonstrates that the appellant and the Veteran 
entered into an attempted common law marriage in California 
more than one year prior to the Veteran's death.  Although 
California does not recognize common law marriage, it does 
not appear that the appellant knew of this legal impediment.  
Therefore, the Board concludes that the appellant and the 
Veteran had a "deemed valid" common law marriage for more 
than one year prior to his death.  Accordingly, the Board 
concludes that the appellant is entitled to DIC benefits as 
the Veteran's surviving spouse.  


ORDER

Recognition of the appellant as the Veteran's surviving 
spouse is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


